Title: To George Washington from Richard Sill, 17 January 1783
From: Sill, Richard
To: Washington, George


                        
                            Sir
                            Albany January 17th 1783
                        
                        Yesterday at 3 oclock the remains of the honble Major General Lord Stirling were intered in the Dutch Church
                            in this City with all the millitary honors which with the small number of Troops in Town were possible for us to pay.
                        The Serjeants party which Major Olney feared had fallen into the hands of the Enemy in the New Hampshire
                            Grants have returned with nine deserters belonging to the different lines of the Army.
                        A Serjeant and ten men of the Rhode Iland regiment are (by the commanding officer of that regiment) ordered
                            to Head Quarters with seven of the fourteen deserters which have been taken by Capt. Macombers detatchment, among this
                            number is McAlpin whose affidavit was taken by Major Olney and a Copy enclosed to your Excellency.  I
                            have the honor to be with the highest respect & Esteem Your Excellencys Most Obedient Servant
                        
                            Richard Sill
                        
                    